Exhibit 16.1 Webb & Company, P.A. Certified Public Accountants February 11, 2011 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE: Zhongtian Mould Technologies, Inc. (f/k/a Tianyu Steel, Inc.) File Ref. No. 000-54038 We have read the statements of Zhongtian Mould Technologies, Inc. (f/k/a Tianyu Steel, Inc.) pertaining to our firm included under Item 4.01 of Form 8-K dated February 11, 2011 and agree with such statements as they pertain to our firm. Regards, /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants 1500 Gateway Boulevard Suite 202 • Boynton Beach. FL 33426 Telephone: (561) 752-1721 • Fax:(561)734-8562 www.cpawebb.com
